       Case 1:19-cv-04803-LMM Document 79 Filed 08/28/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


AUDENZIO AIUTO, NATHANIEL                :
PALMER, and CHENZERIA                    :
WRIGHT, on behalf of themselves          :
and all others similarly situated,       :
                                         :
       Plaintiffs,                       :
                                         :
v.                                       :
                                         :
PUBLIX SUPER MARKETS, INC.,              :         CIVIL ACTION NO.
                                         :         1:19-CV-04803-LMM
                                         :
                                         :
                                         :
       Defendant.                        :



                                     ORDER

      This matter is before the Court on Defendant Publix Super Market, Inc.’s

(“Publix”) Motion for Emergency Sanctions [68]. After due consideration, the

Court enters the following Order.

       I.    BACKGROUND

      This case involves a conditionally certified collective action against

Defendant Publix. Dkt. No. [41]. On July 10, 2020, the Court entered an Order

regarding both the substance and delivery methods of notice to potential class

members. Dkt No. [53]. That Order included Court-approved notice and consent

forms, and it designated U.S. mail and email as the delivery methods for notice.


                                         1
        Case 1:19-cv-04803-LMM Document 79 Filed 08/28/20 Page 2 of 7



See Dkt. Nos. [53, 53-1, 53-2]. This Order was entered after counsel for both

parties were unable to agree upon the method and contents of notice. See Dkt.

Nos. [47, 48, 53]. These issues were hotly disputed with it being clear that

Defendant objected to any expanded methods of notice. See, e.g., Dkt. Nos. [24]

at 24; [47] at 14–15. At no time in this briefing did Plaintiffs disclose that they

were contemplating using a website to provide additional information to

potential class members in the method that they later used.1 See Dkt. Nos. [18] at

24–25; [48] at 2 (both discussing an online portal for electronic submissions of

consent forms, not a public notice website). If Plaintiffs had proposed such a

website, the Court would have reviewed this method of notice as it did the other

proposed methods. See Dkt. No. [53].

      On August 19, 2020, Publix filed a Motion for Emergency Sanctions after

discovering www.publixovertimelawsuit.com (“the website”), a website that

publicly displays the substance of the Court-approved notice form. See Dkt. No.

[68]. This website was not previously disclosed to Defendant or the Court.




1 Plaintiffs argue that Defendant consented to a public notice website, but the
email correspondence Plaintiffs cite suggests that Defendant was referring to the
more limited issue of online submission of consent forms. See Dkt. No. 73 at 6–7
(citing Dkt. No. [47-9] at 1, 4). Similarly, Plaintiffs suggest that they raised this
issue in their Motion for Conditional Certification. Dkt. No. [73] at 5 (citing Dkt.
No [18]). However, Plaintiffs requested “mailed and emailed notice . . . and
reminder mailed and emailed notice at the midpoint.” Dkt. No. [18] at 24.
Plaintiffs made reference to the possibility of an online portal for submissions of
consent forms but did not specifically discuss the kind of website that is presently
at issue. See id. at 24–25.
                                          2
        Case 1:19-cv-04803-LMM Document 79 Filed 08/28/20 Page 3 of 7



Plaintiffs oppose Defendant’s motion and argue that courts often approve similar

websites in other cases. See Dkt. No. [73].

      II.    LEGAL STANDARD

      A federal court may sanction a party pursuant to its inherent power. See

Chambers v. NASCO, Inc., 501 U.S. 32, 43–44 (1991). The Court's inherent power

is “governed not by rule or statute but by the control necessarily vested in courts

to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases.” Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d

1218, 1223 (11th Cir. 2017) (quoting Chambers, 501 U.S. at 43). In order to invoke

its inherent power, the Court must find that a party acted in bad faith. See id.

(“The key to unlocking a court’s inherent power is a finding of bad faith.”). “[A]

party shows bad faith by delaying or disrupting the litigation or by hampering

enforcement of a court order.” Chambers, 501 U.S. at 46 (quotation omitted). The

Court’s inherent power “must be exercised with restraint and discretion and used

to fashion an appropriate sanction for conduct which abuses the judicial process.”

Purchasing Power, 851 F.3d at 1223 (quotation omitted).

     III.    DISCUSSION

      In its Motion for Emergency Sanctions, Defendant argues that by creating

and posting a publicly accessible website containing the substance of the Court-

approved notice form, Plaintiffs have exceeded the scope of the Court’s Order as

to the permissible methods of delivering notice in this case. See Dkt. No. [68] at

2, 4–5. Defendant argues that the Court’s Order limited delivery methods to U.S.

                                         3
        Case 1:19-cv-04803-LMM Document 79 Filed 08/28/20 Page 4 of 7



mail and email and did not include the option of a public notice website. Id.

Defendant requests four remedies: (1) removal of the website or making it

accessible only via private portal; (2) dismissal without prejudice of those who

opted in between the time of Plaintiffs’ mailed notice and the Court’s ruling on

Defendant’s Motion; (3) requiring Plaintiffs to send curative notice to those

dismissed without prejudice; and (4) attorney’s fees incurred as a result of filing

Defendant’s Emergency Motion for Sanctions. See id. at 2–3.

      Plaintiffs argue that Defendant never specifically objected to a public notice

website. Dkt. No. [73] at 5–7. Plaintiffs also argue that the Court only ruled on

Defendant’s objections and thus did not address notice by this method. See id. at

7. Further, Plaintiffs argue that the website contains only Court-approved

material and that other courts have approved similar public notice websites in

other cases. Id. at 8–10.

      To begin, the Court’s Order designated delivery of notice by U.S. mail or

email only. See Dkt. No. [53]. The Court rejects Plaintiffs’ arguments suggesting

that use of a public notice website should be permissible without prior Court

approval if the Court’s earlier Order did not specifically prohibit this method of

notice. Dkt. No. [73] at 7. It was clear from the record that Defendant opposed

any expanded notice. See Dkt. Nos. [24] at 24; [47] at 14–15. These disputed

issues regarding the proper way to provide notice to class members were fully

briefed, and the Court addressed the proposed methods of notice in its Order. See

Dkt. Nos. [47, 48, 53]. It is disingenuous for Plaintiffs to argue that it was

                                          4
        Case 1:19-cv-04803-LMM Document 79 Filed 08/28/20 Page 5 of 7



permissible to bypass this process and to employ a separate method of notice,

given what had already transpired. See id.

       Plaintiffs also argue that other courts have approved similar websites in

other cases, but this argument fails precisely because Plaintiffs did not seek the

Court’s approval before making this website publicly available. See Dkt. No. [73]

at 8–10. Indeed, courts have approved similar public notice websites, but, in

those instances, courts were responding to a clearly articulated proposal or

request to operate such a website. See, e.g., Weinstein v. 440 Corp., No. 2:19-cv-

105-RWS, 2019 WL 5704137, at *4,*10 (N.D. Ga. Nov. 4, 2019) (acknowledging

proposal for “[m]aintaining a website that includes the notice and electronic

consent forms” and allowing notice to include a link to the website). It certainly

may be correct that the Court would have approved such a website, but Plaintiff

could not have made this assumption without bringing this issue in front of the

Court when other forms of notice were being addressed. See Dkt. Nos. [47, 48,

53].

       To be clear, the Court does not find that Plaintiffs violated a Court order,

nor does it appear to the Court that Plaintiffs posted false or misleading

information on the website. The Court’s Order did not expressly prohibit such a

website. See Dkt. No. [53]. However, the Court ordered notice by U.S. mail or

email, and Plaintiffs should have sought the Court’s approval to use another

method. See id. In failing to do so, Defendant did not have an opportunity to be

heard on this issue before the website became publicly accessible and has now

                                          5
        Case 1:19-cv-04803-LMM Document 79 Filed 08/28/20 Page 6 of 7



brought the matter before the Court in its Motion for Emergency Sanctions. See

Dkt. No. [68].

      In order to impose sanctions under the Court’s inherent power, there must

be a finding of bad faith. Purchasing Power, 851 F.3d at 1223 (“The key to

unlocking a court’s inherent power is a finding of bad faith.”); see also Chambers,

501 U.S. at 46 (“[A] party shows bad faith by delaying or disrupting the litigation

or by hampering enforcement of a court order.”) (quotation omitted). Sanctions

have been imposed under analogous circumstances. See, e.g., Espinosa v. Stevens

Tanker Division, LLC, No. SA-15-CV-879-XR, 2017 WL 1718443, at *10 (W.D.

Tex. Apr. 27, 2017) (imposing sanctions where “[class counsel] acted in bad faith

by sending multiple notices, even though the Court’s certification and notice

order contemplated only one notice, and by deviating from the agreements that

he reached with opposing counsel regarding the notice”). Thus, the Court finds

that limited sanctions are justified in this instance.

      Sanctions must be properly tailored and reflect the Court’s restraint and

discretion. See Purchasing Power, 851 F.3d at 1223. Because Defendants were not

given an opportunity to respond before the website became publicly available, the

Court finds that removal of the website is a suitable remedy and GRANTS

Defendant’s request that the website be taken down. The Court therefore

ORDERS Plaintiffs to remove the website. Additionally, because Plaintiffs

should have properly sought the Court’s approval before making the website

public, the Court GRANTS Defendant’s request for the attorney’s fees it has

                                          6
        Case 1:19-cv-04803-LMM Document 79 Filed 08/28/20 Page 7 of 7



incurred as a result of filing this Motion. See Espinosa, 2017 WL 1718443, at *9–

*12. The Court finds that these limited sanctions are properly suited to the

current circumstances, and Defendant’s other requests for relief are therefore

DENIED.

      IV.    CONCLUSION

      For the foregoing reasons, the Court GRANTS IN PART and DENIES

IN PART Defendant’s Motion for Emergency Sanctions [68].

      Plaintiffs are ORDERED to remove the website within five (5) days of

entry of this Order. Additionally, Defendant’s request for attorney’s fees is

GRANTED. The Court DIRECTS Defendant to submit within fourteen (14)

days the attorney’s fees incurred in filing its Motion for Emergency Sanctions

[68]. The Court will allow Plaintiffs an opportunity to respond and for Defendant

to reply.



      IT IS SO ORDERED this 26th
                            ___ day of August, 2020.


                                       _____________________________
                                       Leigh Martin May
                                       United States District Judge




                                         7
